1

2

3
                                                                              Hon. Ricardo S. Martinez
4

5

6
                                  UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8    BBC GROUP NV LLC, a Nevada Limited
     Liability Company,
9                                                           No. 2:18-cv-01011-RSM
                         Plaintiff /
10                       Counterclaim Defendant,            STIPULATION AND ORDER
                                                            REGARDING DAMAGES AND
11            vs.                                           DISCOVERY
12   ISLAND LIFE RESTAURANT GROUP
     LLC, a Washington Limited Liability
13   Company; ALEX PRINDLE, a Washington
     Resident BRIAN O’CONNOR, a Washington
14   Resident,
15                       Defendant /
                         Counterclaim Plaintiff.
16

17                                             I. STIPULATION
18            Consistent with Fed.R.Civ.P. 16 and LCR 16, counterclaim defendant BBC Group NV

19   LLC (“BBC”) and counterclaim plaintiffs Island Life Restaurant Group, LLC, Alex Prindle,

20   and Brian O’Connor (collectively “Island Life”), through counsel, have met and conferred, and

21   have arrived at the following stipulation, which is intended to simplify the issues, amend the

22   pleadings, and to avoid unnecessary proof of facts at the trial.

23            1.         While Island Life maintains that it has been financially damaged, it wishes to

24   streamline this case, both in the discovery and trial stages, by striking only its claims for

25   compensatory monetary damage. Compensatory damage is defined as claims for lost profits, or

     STIPULATION AND ORDER - 1
     2:18-cv-01011-RSM
     BBC group 18-1011 stip re damages
1
     other such damages that would rely on Island Life’s financial records for proof, and does not
2
     include such things as statutory damages, punitive damages, disgorgement of BBC’s profits
3
     under 15 U.S.C. § 1117(a), exemplary damages under RCW 19.86.090, or other such damages
4
     that bear no relation to Island Life’s financial records.
5
              2.         In exchange for Island Life’s concession above, and understanding that a
6
     number of BBC’s discovery requests are mooted by this Court’s Summary Judgment Order,
7
     (Dkt 65), BBC hereby agrees to strike its currently pending Motion to Compel. (Dkt 55-56).
8
     BBC reserves the right to renew its motion should this Court’s Summary Judgment Order be
9
     reversed on appeal.
10
              3.         By entering into this stipulation to strike their claim for compensatory monetary
11
     damages, Island Life gives up only the one type of relief designated above, and expressly does
12
     not give up the right to continue to seek exclusive use the challenged mark, reimbursement of
13
     reasonable attorney fees and costs, or any other type of relief, whether statutory or common
14
     law, injunctive or otherwise. BBC will continue to oppose the relief sought by Counterclaim
15
     Plaintiffs.
16
              JOINTLY SUBMITTED this 11th day of November, 2019.
17
                                                      BAYRAMOGLU LAW OFFICES LLC.
18

19                                                        By: s/ Nihat Deniz Bayramoglu_________
                                                             Nihat Deniz Bayramoglu
20                                                           (Nevada Bar No. 14030)
                                                             (California Bar No. 294922)
21
                                                              2520 St. Rose Pkwy, Suite 309
22                                                           Henderson, Nevada 89074
23                                                           Deniz@bayramoglu-legal.com
                                                          Attorneys for Plaintiff /
24                                                        Counterclaim Defendant

25

     STIPULATION AND ORDER - 2
     2:18-cv-01011-RSM
     BBC group 18-1011 stip re damages
1                                        APEX JURIS, PLLC
2
                                           By: s/ Ruth Wylie___________________
3                                               Ruth L. Wylie, WSBA No. 22816
                                                12733 Lake City Way, Suite 101
4                                               Seattle, WA 98125
                                                (206)664-0314
5

6
                                         LEE SMART, P.S., INC.
7
                                         By: s/ Joel E. Wright
8                                        By: s/ Marc Rosenberg
                                            Joel E. Wright, WSBA No. 8625
9                                           Marc Rosenberg, WSBA No. 31034
                                            Of Attorneys for
10                                          Defendants/Counterclaim Plaintiffs
11                                          Lee Smart, P.S., Inc.
                                            701 Pike Street, Suite 1800
12                                          Seattle, WA 98101
                                            Phone: (206) 624-7990
13                                          Fax: (206) 624-5944
                                            jw@leesmart.com
14                                          mr@leesmart.com
15

16

17

18

19

20

21

22

23

24

25

     STIPULATION AND ORDER - 3
     2:18-cv-01011-RSM
     BBC group 18-1011 stip re damages
1
                                                 II. ORDER
2
              THIS MATTER, having come before the Court on the Parties’ Stipulation Regarding
3
     Damages and Discovery, the Court having reviewed the records and files herein, and the Court
4
     being otherwise advised in the premises, now, therefore, it is HEREBY ORDERED that:
5
              1.         The Parties Stipulation on Damages and Discovery is GRANTED.
6
              2.         The Court strikes Island Life’s claims for compensatory damages (i.e., lost
7
     profits), while otherwise preserving Island Life’s damage claims.
8
              3.         The Court hereby strikes BBC’s pending motion to compel. (Dkt #56).
9
              ENTERED this 18 day of December 2019.
10

11

12
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

     STIPULATION AND ORDER - 4
     2:18-cv-01011-RSM
     BBC group 18-1011 stip re damages
